DETAILED ACTION
	The following is a response to the amendment filed 12/10/2021 which has been entered.
Response to Amendment
	Claims 1-10 and 13-22 are pending in the application. Claims 11 and 12 are cancelled and claims 13-22 are new.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 4 to overcome scope of coverage issue.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 10 with limitations not disclosed by the prior art of record used in the rejections.
Response to Arguments
Applicant's arguments filed pertaining to the 112(f) interpretation have been fully considered but they are not persuasive.
-Applicant’s argument pertaining to the 112(f) interpretation of limitations in claim 5 and a clutch operation member in claim 6 has been acknowledged and the interpretation has been withdrawn. However, the interpretation pertaining to the limitations in claim 6 (a biasing member and a holding member) are being maintained based on MPEP 2181, 1, section A: The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.  In other words, the limitations in claim 6 are described in terms of their function rather than their mechanical structure, Ethicon, Inc. v. United States Surgical Corp., 135 F.3d 1456, 1463, 45 USPQ2d 1545, 1550 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
-As to claim 4, the current amendment alternating the order (first, second, third) sensors to overcome the previous 112(b) rejection has been acknowledged, however, the original disclosure as filed ([0008]-[0012]) describes the sensors as recited in original claim 4 and not as currently amended.  The examiner suggest applicant amend claim 4 again to its original recitation as filed and change the dependency of claim 4 from claim 1 to claim 3.
-As to claim 19, the limitation reciting “the controller calculates a required torque in response to a throttle operation” doesn’t seem to be described and/or supported by the original disclosure as filed, please clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The current amendment alternating the order (first, second, third) sensors to overcome the The examiner suggest applicant amend claim 4 again to its original recitation as filed and change the dependency of claim 4 from claim 1 to claim 3.
-As to claim 19, the limitation reciting “the controller calculates a required torque in response to a throttle operation” doesn’t seem to be described and/or supported by the original disclosure as filed, please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited arts JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN1593976A.  JP’252 discloses a hybrid vehicle comprising: However, JP doesn’t disclose the controller varies a torque distribution between a torque generated by the engine and a torque generated by the electric motor according to a rotational speed of the input shaft in an engine-motor-driven travel mode.
EP discloses a hybrid vehicle comprising: an internal combustion engine (12); an electric motor (32); a controller (50) that controls the electric motor; a transmission (18) comprising an input shaft (20) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (22) that outputs power to a drive wheel; and a clutch (37) disposed in a first power transmission route (between 14 and 20) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (via 40) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and However, EP doesn’t disclose the controller varies a torque distribution between a torque generated by the engine and a torque generated by the electric motor according to a rotational speed of the input shaft in an engine-motor-driven travel mode.
JP’967 discloses a hybrid vehicle comprising: an internal combustion engine (1); an electric motor (40); a controller (62) that controls the electric motor; a transmission (gearing as shown in at least Figure 3) comprising an input shaft (4) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (22) that outputs power to a drive wheel; and a clutch (3) disposed in a first power transmission route (between 2 and 4) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (12, 37) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and the electric motor (as shown in Figures 9, 10 and 13). However, JP doesn’t disclose the controller varies a torque distribution between a torque generated by the engine and a torque generated by the electric motor according to a rotational speed of the input shaft in an engine-motor-driven travel mode.
Sakamoto discloses a hybrid vehicle comprising: an internal combustion engine (1); an electric motor (10); a controller (well known for controlling operation of vehicle) that controls the electric motor; a transmission (100) comprising an input shaft (5) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (17) that outputs power to a drive wheel; and a clutch (4) disposed in a However, Sakamoto doesn’t disclose the controller varies a torque distribution between a torque generated by the engine and a torque generated by the electric motor according to a rotational speed of the input shaft in an engine-motor-driven travel mode.
CN discloses a parallel hybrid vehicle (engine and motor driven mode) having an internal combustion engine, an electric motor, a controller controlling the motor and a transmission comprising an input shaft receiving power inputted from the engine and motor and an output shaft outputting power to a drive wheel (all as shown in Figures 1 and 3).  CN describes that it is well known in the art to vary a torque distribution between the engine generated torque and motor generated torque according to a speed of the transmission input shaft in an engine-motor driven travel mode (paragraphs in machine translation numbered 1-1.4 and 2-6 describes that the engine and motor torque is adjusted based on the transmission input shaft speed to adjust the shaft speed for smoothing synchronization during shifting).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 with engine and motor torque .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN as applied to claim 18 above, and further in view of JP2015027854.  JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN discloses hybrid vehicles in which it is well known in art to detect acceleration operation for propelling status of vehicle, however, all the arts don’t describe the motor being output enhanced in assistance in the engine-motor driven travel mode.
JP’854 discloses a hybrid vehicle having an internal combustion engine, an electric motor, a controller controlling the motor and a transmission comprising an input shaft receiving power inputted from the engine and motor and an output shaft outputting power to a drive wheel (all as shown in Figures 1 and 2).  JP describes that it is well known in the art to control the motor to enhance output assistance of the motor upon detection of acceleration operation in the engine-motor travel mode (JP in machine translation under Figure 1 description in last three lines describes that the motor torque is controlled (in a smoothing rate which corresponds to enhance output assistance) based on accelerator operation amount operated by driver.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the motors in JP201367252, .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN as applied to claim 18 above, and further in view of JP2013193613.  JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN discloses hybrid vehicles controlling motor torque for transmission shaft input, but doesn’t describe using the motor torque for reducing torsional vibration of shaft.
JP’613 discloses a hybrid vehicle having an internal combustion engine, an electric motor, a controller controlling the motor and a transmission comprising an input shaft receiving power inputted from the engine and motor and an output shaft outputting power to a drive wheel (all as shown in Figures 1 and 5).  JP describes that it is well known in the art to control the motor to reduce torsional vibration of the input shaft upon determination of a vibration likely to occur (JP in machine translation under SOLUTION: describes that the motors are controlled to suppress vibrations inputted to a transmission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the motors in JP201367252, EP09666271, JP2003159967 and Sakamoto et al 20030217617 in view of CN to reduce .
Allowable Subject Matter
Claims 1-10 and 13-17 are allowed (including claim 4 via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a hybrid vehicle having an engine, an electric motor controlled by a controller, a transmission having an input shaft receiving input power from the engine and motor, an output shaft outputting to wheels, gear trains coupling the input and output shafts and a dog member selectively engaging the gear trains, a clutch disposed in a first transmission route between engine and input shaft, a second route being between the motor and input shaft, the controller changing control manner of motor upon switching states of engine and motor and controlling the motor to weaken power of the dog member upon detection of a gear shift operation in an engine-motor driven travel mode and in combination with the limitations as written in claim 1.
-(as to claim 10) a method of operating a hybrid vehicle having an engine, an electric motor controlled by a controller, a transmission having an input shaft receiving input power from the engine and motor, an output shaft outputting to wheels, gear trains coupling the input and output shafts and a dog member selectively engaging the gear trains, a clutch disposed between the engine and input shaft in which the clutch is brought to a disconnection state and transmission into non-neutral to transmit power controlling the motor to weaken power of the dog member upon detection of a gear shift operation in an engine-motor driven travel mode and in combination with the limitations as written in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-…in the engine-motor driven travel mode, the motor is controlled so that motor generated torque at a low rotational speed lower than a predetermined threshold is 
Note: although claim 19 doesn’t have a prior art rejection, based upon the 112(a) rejection above, allowable subject matter can not be determined at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 11, 2022